Citation Nr: 1504477	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  12-20 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and major depressive disorder (MDD).

3. Entitlement to service connection for a skin condition, to include as due to exposure to herbicides.

4. Entitlement to service connection for a prostate condition (claimed as prostate cancer), to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESSES AT HEARING ON APPEAL

Appellant, his brother and JH


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  


INTRODUCTION

The Veteran served on active duty from May 1968 to November 1974.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In March 2014, the Veteran, his brother, and JH testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  A copy of the hearing transcript is of record.

Although the Veteran's claim for service connection for psychiatric disability has been characterized by the RO as a claim for service connection for PTSD, the evidence of record shows that he has additional psychiatric diagnoses of MDD, anxiety not otherwise specified (NOS), and poly substance abuse (alcohol, cocaine, opioids, cannabis) in remission.  In light of the foregoing, the Board has recharacterized the claim to account for these additional diagnoses.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam) (the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has current hypertension, psychiatric, skin conditions had onset during or service or within 1 year of his discharge from active service.  He claims that these conditions have persisted continuously since discharge and/or are etiologically related to injury or events that occurred during active service.  

As to hypertension, the Veteran testified that he was diagnosed with hypertension during service or within 1 year of his discharge from military service at the Biloxi VAMC.  He asserted that hypertension has persisted continuously since.  

As to the Veteran's claimed skin condition, he testified that since discharge from his active service he has received treatment for a skin condition on his feet manifested by the bottoms of his feet peeling off 2 to 3 times a year, and painful oozing to the point that he is unable to walk.  He stated that he has had to wear cotton socks and ventilated shoes.  He stated that his claimed skin condition has been diagnosed as eczema, among other things and that he had been treated for athletes foot or foot fungus secondary to an oozing infection of open wounds on his feet.  

As to the Veteran's claimed acquired psychiatric disorder, to include PTSD and MDD, the Veteran testified that his claimed acquired psychiatric disorder, to include current diagnoses of PTSD and MDD, are the result of his alleged service in Vietnam while stationed at Da Nang Air Base from October 5, 1972 to February 7, 1973, during which time the base regularly came under incoming rocket attack.  He testified that a friend who he worked in the hanger with but who was assigned to a different unit was killed on January 27, 1973, which his barracks were struck.  He has indicated that he had to identify his deceased friend's body after the incident.  He stated that he has experienced problems with nightmares, flashbacks, concentration and focus, anger, and maintaining employment since his alleged service in Da Nang Air Base in Vietnam.  The Veteran's brother and partner of 11 years testified that he has had a noticeable hyperstartle response to loud noises such as fireworks, power tools and weather alarms, and that he becomes emotionally distressed when discussing his claimed stressor.

As to the Veteran's claimed prostate condition (claimed as prostate cancer) to include as due to his alleged exposure to herbicides during his alleged service in Vietnam, the Veteran testified that had recently been diagnosed with a very enlarged prostate at the Jackson VAMC and that he was advised that it may be etiologically related to his alleged history of exposure to herbicides.  He was reportedly told that it is possible to be asymptomatic until many years after an exposure to herbicides.   

Records Development

As noted, the Veteran contends that his he served in Da Nang, Vietnam from October 5, 1972 to February 7, 1973, while assigned to the 18th SOS detachment.  In that regard, a February 2010 PIES response from the National Personnel Records Center (NPRC) states that it is unable to be determined whether the Veteran served in the Republic of Vietnam.  The NPRC indicated that it was furnishing copies of "pertinent documents or information from the file" to assist in making a determination as to whether the Veteran served in Vietnam.  In a March 2010 PIES response, the NPRC stated that there are no records showing that the Veteran was exposed to Agent Orange.  His service personnel records were mailed to the RO on that date, and it was noted that standard source documents are not available for the period 1969 to 1974.  It was noted to "see other personnel records."  

The Veteran's service personnel records received included his DD Form 214 pertaining to his second period of active service from November 1970 to November 1974.  It shows that the Veteran served 1 year (365 days) of foreign and/or sea service during that time.  Report of performance evaluation dating from June 1972 to June 1973 indicates that the Veteran was assigned to the 361 Tactical Electronic Warfare Squadron at Nakhon Phanom Nakhon Phanom Royal Thai Air Force Base (RTAFB), Thailand during that period.  Significantly, however, it was noted that "[r]ecently when unit tasked to provide additional manning at a FOL (forward operating location), [the Veteran] was able to leave on short notification and become a productive member immediately upon arrival."  It was noted that he acted as an OJT (on-the-job-training) Trainer during the reporting period and that such duty was performed in Southeast Asia.  

The Veteran's service treatment records dating throughout his active service show that he was stationed at Tinker AFB in Oklahoma on July 28, 1972, when it was noted that he was "going to Southeast Asia."  A service treatment record dated on February 12, 1973, provides the first indication of the Veteran being stationed at RTAFB in Thailand.  An April 1973 treatment record from that facility states that the Veteran had been "in country for several months" and that he had regularly taken malaria prophylaxis medication.  The Veteran's service treatment records are negative for any entry during the Veteran's alleged service in Vietnam.

In light of the Veteran's contentions that his claimed prostate, skin, and acquired psychiatric disorders are related to his alleged service in Vietnam and exposure to herbicides therein, the Board finds that additional development is necessary to in an attempt to verify his claimed service in Da Nang, Vietnam from October 5, 1972 to February 7, 1973, while assigned to the 18th SOS detachment as alleged.

In addition, the only VA treatment records currently associated with the claims file for review are from the Jackson VAMC, which date from February 2010 to October 2011.  Other than CAPRI inquiries dated in February and September 2010, the record is absent any VA treatment records from the Biloxi VAMC; however, the Veteran testified during the March 2014 hearing that he had received VA treatment at the Biloxi VAMC for his claimed hypertension and skin disabilities within one year of his discharge from military service in November 1974.  In that regard, a November 1975 Exchange of Beneficiary Information and Request for Administrative and Adjudicative Action (VA Form 10-7131) from the Biloxi VAMC suggests that the Veteran was receiving domiciliary care there at that time.  In addition, February and September 2010 CAPRI inquiries confirm that he has received VA dermatologic, podiatry, and medical treatment at that facility since at least October 1986.  A February 2010 problem list from the Biloxi VAMC shows diagnoses of dermatitis NOS and skin disorder NOS.  While a hand written note presumably from the RO suggests that treatment records from the Biloxi VAMC dating from 1986 to 1988 are not pertinent to the claims on appeal because they are not dated within 1 year of the Veteran's discharge from service or during the pendency of the claim, the relevancy of the Veteran's VA treatment records from the Biloxi VAMC may not be foreclosed absent a review those records.  In correspondence dated in October 2009, the Veteran indicated that he received treatment at the Biloxi VAMC for his claimed disabilities in October 2009.  Accordingly, additional development is necessary to obtain the Veteran's complete VA treatment from the Biloxi VAMC dating since 1975.  

Similarly, the earliest VA treatment records obtained from the Jackson VAMC are dated in February 2010.  A February 2010 substance abuse treatment note shows diagnoses of anxiety NOS and cannabis and alcohol dependence in remission.  A February 2010 problem list from the Jackson VAMC, however, shows additional diagnoses of cannabis dependence in remission, hypertension, prostate disease, and personal history of exposure to Agent Orange.  As this evidence suggests that there may be additional relevant VA treatment records pertinent to the claims on appeal at the Jackson VAMC dating prior to February 2010, additional development is necessary to obtain any such records.  Ongoing treatment VA treatment records must also be obtained from the Jackson VAMC dating since October 2011.   

During the March 2014 hearing, the Veteran testified that he first received psychiatric treatment after his discharge from military service at the Gulf Coast Mental Health Clinic (GCMHC).  At the time of the hearing, he reported ongoing psychiatric treatment at the Jackson VAMC and Vet Center.  There is no indication that psychiatric treatment records have been requested or obtained from GCMHC.  Treatment records from the Jackson Vet Center were most recently dated in September 2010.  In light of the foregoing, additional development is necessary to request all private psychiatric treatment records from GCMHC, and records from the Jackson Vet Center dating since September 2010.  

In addition, a May 1986 Notice of Veteran Incarceration indicates that the Veteran was incarcerated in 1979 for a period of 18 years.  A June 2010 Vet Center note documents the Veteran's report that he was imprisoned in Parchman, Mississippi (Mississippi State Penitentiary) from approximately 1979 to 1988, and from 2001 to 2009.  See June 17, 2010 Vet Center note.  Given the Veteran's contentions of continuity of symptomatology of his claimed skin, hypertension, and psychiatric disabilities, the Veteran's complete medical and psychiatric treatment records must be obtained from the Mississippi Department of Corrections dating from approximately 1979 to 1988, and from 2001 to 2009.

VA Examinations 

The Veteran's service treatment records show that he denied any history of high or low blood pressure in November 1967 enlistment and August 1974 reports of medical history for the purpose of enlistment and separation.  Report of his November 1967 enlistment examination shows that his blood pressure was 132/84.  Report of his August 1974 separation examination shoes that his blood pressure was 120/70.  Neither examiner listed any diagnosis or defect pertaining to the Veteran's blood pressure.  An emergency room treatment note dated January 29, 1969, following the Veteran's involvement in a motor vehicle accident shows that his blood pressure was 130/85.  On May 1, 1972, a hospital note shows a chief complaint of chest pain and a blood pressure reading of 144/90.  Electrocardiographic record showed "ST increased 2, AVF VG (early repolarization) P WNL."  Hypertension was diagnosed during VA general medical examinations in  September 2010 and November 2011; however, the examiner did not provide an opinion as to whether the Veteran's currently diagnosed hypertension had onset during service or is otherwise etiologically related to any event or injury during his active military service.  

As to the Veteran's claimed skin condition, his service treatment records show treatment for a rash on his arms and ears on multiple occasions during service.  During VA skin examination in October 2010, the Veteran was diagnosed with dyshidrotic eczema in remission and tinea pedis.  During VA skin examination in November 2011, diagnoses included dyshidrotic eczema diagnosed in 1970 and tinea pedis diagnosed in 1970.  However, the examiner did not provide an opinion as to whether the Veteran has a currently diagnosed skin condition that had onset during or is otherwise etiologically related to any event or injury during the Veteran's active military service.  

As to the Veteran's claimed acquired psychiatric disorder, to include PTSD and MDD, service treatment records show a diagnosis of anxiety in November 1969.  The Veteran was afforded VA mental disorders examinations in September 2010 when he was diagnosed with anxiety not otherwise specified and November 2011 when he was diagnosed with PTSD, MDD, and alcohol and cocaine dependence sustained in fill remission.  Neither examiner provided an etiology opinion as to whether the any currently diagnosed psychiatric disorder is related to any incident of the Veteran's military service.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide authorization necessary to enable VA to obtain private treatment records pertaining to any treatment received for his claimed hypertension, skin, prostate, and acquired psychiatric disabilities, to specifically include separate authorizations pertaining to any treatment received for such disabilities from the Mississippi Department of Corrections dating, from approximately 1979 to 1988, and from 2001 to 2009, and reports of all psychiatric treatment records from GCMHC as alluded to during the March 2014 Travel Board hearing.  After obtaining all necessary authorization and consent forms from the Veteran, obtain treatment records from all physicians identified by the Veteran and associate them with the claims file.  Any negative response to this request should be properly documented in the claims file.

Also request all medical and psychiatric treatment records related to the Veteran generated at VA treatment facilities in Biloxi, Mississippi dating since 1975, and in Jackson, Mississippi, to include the Jackson Vet Center, dating  prior to February 2010 and since October 2011.  Archived and retired VA records must be searched for the above requested VA treatment records.  

All attempts to procure records should be documented in the file.  If the AOJ cannot locate such records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond

2.  Attempt to verify the Veteran's alleged service in Da Nang, Vietnam from October 5, 1972 to February 7, 1973, while assigned to the 18th SOS detachment and his alleged exposure to herbicides during that time through the U.S. Army and Joint Services Records Research Center (JSRRC) per current M21-1MR provisions.  If insufficient data is available to formulate a request within JSRRC guidelines, a memorandum to that effect should be prepared and associated with the claims file. 

3.  Afford the Veteran an appropriate medical examination with an examiner of appropriate expertise to determine the nature and etiology of his claimed skin, prostate, and hypertension disabilities.  The claims folder (including Virtual VA/VBMS) must be made available to and reviewed by the examiners and they must indicate that such was reviewed.  Any indicated studies should be performed.  The AOJ should ensure that the examiners are provided with the latest disability benefits questionnaires (DBQ) relevant to the claims on appeal in conjunction with the respective examinations.

Following a review of the claims file, the Veteran's contentions, and examination of the Veteran, the examiner must provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability that the Veteran's currently diagnosed hypertension, skin, and prostate disabilities were incurred in or etiologically related to any injury or event of his active military service, to include his documented treatment for recurrent rashes and blood pressure readings therein and electrocardiographic record of "early repolarization" in May 1972, as well as his claimed exposure to herbicides.  

The examiner should also opine whether it is at least as likely as not that the claimed hypertension disability manifested to a compensable degree within one year of the Veteran's discharge from military service.  

A complete rationale for all opinions reached should be provided by each examiner.  

4.  Then, schedule the Veteran for a VA psychiatric examination.  The claims folder, access to Virtual VA and VBMS and a copy of this remand must be provided to the examiner.  The examiner should review the record, and indicate such review in the examination report.  Following examination, to include any necessary tests and indicated studies, the examiner should do the following:

(1) Identify all acquired psychiatric disorders diagnosed on examination and in VA treatment records dating since June 2010, to include PTSD, MDD, and anxiety NOS.  

(2) If PTSD is diagnosed, determine whether it is at least as likely as not (a 50 percent or greater probability) that there is a link between the current symptomatology and one or more of the established in-service stressors sufficient to produce PTSD.

In making these determinations, the examiner must acknowledge and comment on the lay evidence of record regarding the alleged in-service stressor.  Any opinions expressed by the reviewer must be accompanied by a complete rationale.

(3) As to each psychiatric diagnoses other than PTSD (e.g., MDD, anxiety disorder NOS, etc.) diagnosed on examination and in treatment records dating since June 2010, determine whether each such disorder is at least as likely as not (a 50 percent or greater probability) that any currently demonstrated psychiatric disorder other than PTSD had its onset during active service or is related to any in-service disease, event, or injury, including in-service diagnosis of Anxiety in November 1969.

The term "at least as likely as not" means at least 50 percent probability.  It does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation or aggravation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

Opinions should be provided based on the results of prior psychiatric evaluations and current psychiatric examination, a review of the medical evidence of record, and sound medical principles.  The examiner must provide a rationale for the opinion provided and reconcile any opinion with any contradictory evidence of record. 
He/she should discuss the rationale for all stated opinions, whether favorable or unfavorable, based on the findings in VA treatment records and examination report and obtained from review of the record, citing to specific evidence in the file, if necessary.

5.  After the development requested has been completed, review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If the reports are deficient in any manner, the AOJ must implement corrective procedures.

6.  After the above requested development has been completed to the extent possible, and after conducting any other development deemed appropriate, readjudicate the issues on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond.  The record should then be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




